Citation Nr: 0314174	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  98-17 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty for training from 
September 1981 to January 1982 and from January 1987 to 
January 1997, and had additional unverified Reserve component 
service between the two periods of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied (as not well 
grounded) a claim for service connection for sinusitis.  In 
August 2000, the Board determined that the claim for service 
connection for sinusitis was well grounded, and remanded the 
service connection claim to the RO for additional 
development, including for treatment records, to advise the 
veteran of alternative forms of evidence he might submit to 
establish current disability due to sinusitis, and for a VA 
examination.  The record reflects that a VA examination was 
scheduled for December 5, 2002, but the veteran failed to 
report for the examination. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim which 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the RO has undertaken 
some notice to the veteran and provided some assistance, a 
remand in this case is required for compliance with the 
notice provisions contained in 38 U.S.C.A. § 5103(a)(b) (West 
2002).  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claim, what 
evidence, if any, the veteran is to 
submit, and what evidence, if any, VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The RO 
should specifically notify the veteran 
that, in order to substantiate his claim 
for service connection for sinusitis, he 
should submit medical evidence of a 
current diagnosis of sinusitis, and 
should submit medical opinion evidence 
that currently diagnosed sinusitis is 
etiologically related to an injury 
(including exposure to chemical) or 
disease (including sinusitis) during 
service.  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holding of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003) (veteran is 
to be afforded one year from VCAA notice 
to submit additional evidence).    

2.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and should be given the opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board, if 
otherwise in order. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	James A. Frost
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




